DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal  disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal  disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of prior U.S. Patent 11088943. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the U.S. Patent No. 11088943.
	
Present Application 17379167
U.S. Patent 11088943
Claims 1, 8, and 15
Claim 1, 6, and 11
Claim 2, 9, 16
Claim 2, 7, and 12
Claim 3 and 10
Claim 3, 8, and 13
Claim 4, 11, and 17
Claim 4, 10, and 14
Claim 5, 12, and 18
Claim 5, 9, and 15
Claim 6, 13, and 19
Claim 1, 6, and 11
Claim 7, 14, and 20
Claim 1, 4, and 11


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN103166848).
 
	Regarding claim 1, the cited reference Zhao discloses a Point of Local Repair (PLR) network element (Fig. 3-1 discloses a PLR) comprising one or more ports and circuitry connected thereto for forwarding and control (Fig. 3-1 discloses that the PLR node receive and forward using LSP is a unidirectional message forwarding path), wherein the circuitry is configured to: receive a PATH message for a Label Switched Path (LSP) tunnel in a Multiprotocol Label Switching (MPLS) network with a specified DiffServ Traffic Engineering (DSTE) Class Type (¶0006 discloses LSPs in the existing MPLS network. ¶0044 discloses that The local repair node PLR receives the Path message sent by the head node of the TE main tunnel, and selects the Bypass tunnel that satisfies the policy from the existing fast rerouting FRR backup tunnels according to the strategy for selecting the Bypass tunnel carried in the message, or creates a A Bypass tunnel that satisfies the policy, and the policy indicates that there is a requirement for the bandwidth service type CT (Class type)), process a FASTREROUTE object in the PATH message which indicates Facility Bypass is desired (¶0034 and Fig.4 discloses the structural diagram of the fast rerouting (FAST_REROUTE) object in the Path message in the existing MPLS network), determine the DSTE Class Type based on the PATH message (¶0148 discloses that the PLR receives the Path message, reads the values of the TOS, Delay, CT), and store the DSTE Class Type for the
LSP tunnel to ensure a Facility Bypass tunnel used for the LSP tunnel supports the specified DSTE Class Type  (¶0230 discloses that if the policy is found indicates that there is a requirement for the CT of the Bypass tunnel, and the FRR backup tunnel is established according to the CT value, and the identifier and path information of the established tunnel are written into the LSPDB173. ¶0178 discloses that when the PLR creates a new FRR backup tunnel, it needs to be created according to the Flags and CT field values and ¶0241 discloses that Bypass tunnel selects strategy configuration module, is used for determining the strategy of selecting Bypass tunnel, and this strategy indication is to the time delay of Bypass tunnel, reliable If there is a requirement for CT, the policy is carried in the Path message and the Path message is sent out).

Regarding claims 5, 12, and 18, the cited reference Zhao discloses all limitations of claims 1, 8, and 15 respectively. Zhao further discloses responsive to a failure of the LSP tunnel, select the Facility Bypass tunnel for the LSP tunnel such that the Facility Bypass tunnel supports the specified DSTE Class Type (¶0041 discloses selecting an MPLS TE Bypass tunnel, a PLR, and a head node, so as to realize that the main tunnel can select a Bypass tunnel according to CT ).

Regarding claim 8, the claim is drawn to a PLR network elements performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 15, the cited reference Zhao discloses a non-transitory computer-readable medium comprising instructions executable by a Point of Local Repair (PLR) network element (Fig. 3-1  discloses a discloses that PLR receiving and forwarding and Fig. 17 discloses that PLR includes three modules (bypass select, MPLS ping data, and LSPDB) which means the PLR is a hardware which execute code or instruction to perform all PLR functions) performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN103166848), in view of Li et al (US20150188803).

	Regarding claims 2, 9, and 16, the cited reference Zhao discloses all limitations of claims 1, 8 and 15 respectively. However, Zhao does not explicitly teach the DSTE Class Type is incorporated in the FAST REROUTE object.
	In an analogous art Li teaches the DSTE Class Type is incorporated in the FAST REROUTE object (¶0040 discloses that Reroute data object 200 can be, for example, a data object included in a PATH message.  Reroute data object 200 contains multiple sets of data, including Data1, Data2, Data3, Data4, Data5, and Data6…For example, Data2 can contain information on the class type of the object).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to isolate a network element from network service in order to perform maintenance, or to remove a network element from the network (Li, ¶0007).

Regarding claims 3 and 10, the combination of Zhao and Li discloses all limitations of claims 2 and 9 respectively. Li further discloses the DSTE Class Type is incorporated in flags in the FAST REROUTE object (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of bits).

    PNG
    media_image1.png
    294
    551
    media_image1.png
    Greyscale


Regarding claims 4 and 11, the combination of Zhao and Li discloses all limitations of claims 2 and 10 respectively. Li further discloses the DSTE Class Type is incorporated in unspecified flags in the FAST REROUTE object (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of 8 bits (i.e.                  
                    
                        
                            2
                        
                        
                            8
                        
                    
                
             combinations).
Regarding claim 17, the combination of Zhao and Li discloses all limitations of claim 16. Li further discloses the DSTE Class Type is incorporated in flags in the FAST REROUTE object (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of bits) and unspecified flags in the FAST REROUTE object (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of 8 bits (i.e.                  
                    
                        
                            2
                        
                        
                            8
                        
                    
                
             combinations).

Allowable Subject Matter 
Claim 6-7, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462